Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2017

                                     No. 04-16-00186-CV

 COTTER & SONS, INC.; James F. Cotter; Alamo Towers-Cotter, LLC; Cotter 11211 Katy
 Freeway Building, LP; Cotter 7447 Harwin Building, LP; Cotter Equities LLC; Cotter Harwin
     Equities LLC; Cotter Katy Equities LLC; Cotter Katy Freeway Building, LP; Et Al.,
                                         Appellants

                                               v.

                    BJ CORPORATION d/b/a National Building Service,
                                  Appellees

                 From the 438th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-09427
                         Honorable Gloria Saldana, Judge Presiding


                                        ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice (concurring in the judgment only)
              Patricia O. Alvarez, Justice

      Because the panel has issued a different opinion, the motion for en banc reconsideration
is DENIED AS MOOT. See TEX. R. APP. P. 49.5.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2017.


                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court